Citation Nr: 0722938	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The appellant had active duty for training in the Mississippi 
Air National Guard from September 1976 to March 1977.  He 
remained in the Mississippi Air National Guard until April 
1987, followed by service in the Mississippi Army National 
Guard, with periods of active duty for training and inactive 
duty training until 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In January 2004, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In June 2006, the case was remanded by the Board in November 
2006 for additional procedural and evidentiary development.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The left knee disability to include residuals of meniscal 
tear and degenerative changes is unrelated to an injury, 
disease, or event of active service origin. 

2. The right knee disability to include residuals of meniscal 
tear is unrelated to an injury, disease, or event of active 
service origin.


CONCLUSIONS OF LAW

1. A left knee disability to include residuals of meniscal 
tear and degenerative changes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

2. A right knee disability to include residuals of meniscal 
tear was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2002 and in June 2006.  In the notice, 
the appellant was informed of the type of evidence needed to 
substantiate the claims for service connection, namely, 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The appellant was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the degree of disability assignable and the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.  
 
As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claims 
of service connection are denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the appellant with respect to 
the timing error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claims.  

In the absence of evidence of a knee injury or disease or 
event, resulting in a knee injury or disease, during active 
service, neither a VA examination nor medical opinion is 
required under 38 C.F.R. § 3.159(c)(4).  

As the appellant has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records for active duty for training from 
September 1976 to March 1977 contain no complaint, finding, 
or history of a left or right knee injury, disease, or event, 
resulting in injury or disease.  

The service medical records, starting in 1978, for service in 
the Mississippi Air National Guard consists of annual, 
qualifying medicate certificates from 1978 to 1987, contain 
no complaint, finding, or history of a left or right knee 
injury, disease, or event, resulting in injury or disease. 

The service medical records from 1990 to 1999 for service in 
the Mississippi Army National Guard show that on the annual 
medical examination in May 1996 the appellant reported that 
he suffered lacerations to the left leg in an 18 wheeler 
wreck for which he received Workmen's Compensation.  The 
records contain no complaint, finding, or history of a left 
or right knee injury, disease, or event, resulting in injury 
or disease.  

Private medical records disclose that in November 1995 the 
appellant suffered multiple lacerations of the left leg to 
include the calf muscle in a vehicle accident.  In January 
1996, the appellant began physical therapy to strengthen the 
left knee, ankle, and foot.  In March 1996, he was cleared to 
return to work. 

Private medical records show that in February 2000 the 
appellant complained of bilateral knee pain, the left knee 
bothering him more than the right.  An MRI of the left knee 
revealed a degenerative meniscal tear and degenerative joint 
changes. In February 2000, he had arthroscopic surgery.  In 
February 2002, the appellant complained of right knee pain.  
He stated that the right knee had been bothering him for four 
and half months.  He denied a history of injury to the right 
knee.  X-rays of the right knee revealed a degenerative 
meniscal tear, and he had arthroscopic surgery.  

In a statement, dated in March 2003, the appellant stated 
that due to his knee surgeries he was unable to pass the 
physical training test for the National Guard and he had to 
retire. 

In January 2004, the veteran testified that he believed that 
his left and right knee problems were the result of wear and 
tear associated with the demands of training with the Army 
National Guard.  The veteran did not recall a specific knee 
injury or event during active service that resulted in the 
problems with his knees. 

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

Active duty for training and inactive duty training includes 
duty performed by a member of the National Guard of any State 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 C.F.R. § 
3.6(d)(4). 


Analysis

The veteran contends that his right and left knee 
disabilities were due to wear and tear in performing his 
duties with the Mississippi National Guard.  

Except for the first period of active duty for training in 
1976 and 1977, the exact dates of subsequent active duty for 
training or inactive duty for training have not been 
verified.  Nevertheless, the service medical records do not 
affirmatively show either a left or right knee injury or 
disease by complaint, finding, or history.  

Private medical records show that in February 2000 the 
appellant complained of bilateral knee pain, and an MRI of 
the left knee revealed a degenerative meniscal tear and 
degenerative joint changes.  In February 2002, the appellant 
complained of right knee pain, X-rays revealed a degenerative 
meniscal tear.  Neither the left knee meniscal tear and 
degenerative joint disease nor the right knee meniscal tear 
was associated with an injury, disease, event that occurred 
during a period of active duty for training.   Neither the 
left knee meniscal tear nor the right knee meniscal tear was 
associated with an injury or event that occurred during a 
period of inactive duty training. 

Without evidence that either the left or right knee 
disability resulted from an injury, disease, or event, 
resulting in injury or disease, during a period of active 
duty for training, and without evidence that either the left 
or right knee disability resulted from an injury or event, 
resulting in injury, during a period of inactive duty 
training, service connection is not established. 


As for the veteran's statements and testimony that the knee 
disabilities are related to the performance of his duties 
with the National Guard, where, as here, the determinative 
issues involve questions of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claims.  The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony do not constitute favorable medical evidence to 
substantiate the claims.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claims of service connection for left 
and right knee disabilities, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a left knee disability to include 
residuals of meniscal tear and degenerative changes is 
denied. 

Service connection for a right knee disability to include 
residuals of meniscal tear is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


